Citation Nr: 0318422	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  02-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son-in-law


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO), which granted entitlement to service 
connection for PTSD and assigned a 30 percent evaluation 
effective March 31, 2001.


REMAND

At the veteran's November 2001 VA examination, the examiner 
concluded that based on the findings, it appeared that the 
veteran met the DSMIV criteria for a current diagnosis of 
PTSD, mild and chronic.  The veteran described both social 
and vocational impairment.  In the examiner's opinion, the 
veteran did have the capacity for managing his own routine 
financial affairs.  The social, emotional, and occupational 
difficulties he described were consistent with and appeared 
to be linked with traumatic events in which he participated 
during his active duty service.  His level of disability was 
arbitrarily estimated to be at about the level of 25-30 
percent.  The Axis I diagnosis was PTSD, mild, chronic.  The 
global assessment of functioning (GAF) score was assessed as 
60.

However, at his Vet Center interview in December 2001, the 
veteran was assessed a GAF of 40.  The Board is of the 
opinion that additional development is necessary in order to 
resolve the discrepancy in the assessment of the severity of 
the veteran's PTSD.

At his January 2003 Travel Board hearing, the veteran 
testified that he was receiving treatment for his PTSD at a 
VA facility, and such records have not been associated with 
the claims folder.

Due to the discrepancy in the GAF scores within a one-month 
period and the need to obtain VA treatment records, the case 
must be remanded.  Furthermore, the veteran has not been 
apprised of all notification and development actions of the 
Veterans Claims Assistance Act of 2000 (VCAA).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) invalid.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  Any VA medical records (not already 
in the claims files) documenting 
treatment for the veteran's PTSD must be 
obtained and associated with the claims 
file. 

2.  The RO should schedule the veteran 
for a VA psychiatric examination for the 
purpose of determining the current 
severity of his service-connected PTSD.  
The claims folder must be made available 
to and reviewed by the examiner.  The 
examiner is requested to note on the 
examination report whether the claims 
folder was received.  Any tests deemed 
necessary should be accomplished.  The 
examiner should, to the extent possible, 
distinguish the degree of impairment due 
to PTSD from any other nonservice-
connected psychiatric disorder that may 
be present and assign a GAF scale score 
for impairment due solely to PTSD.  If it 
is impossible to make such a distinction, 
the examiner should so state.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 66 
Fed. Reg. 45,620-32 (Aug. 27, 2001), are 
fully complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellate has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	James R. Siegel
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




